Citation Nr: 0616662	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  96-50 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, which in pertinent part, determined 
that no new and material evidence had been received to reopen 
service connection for a nervous condition.  The Board 
initially reviewed the matter in July 1998, and broadened the 
issue to new and material evidence to reopen service 
connection for an acquired psychiatric disorder, as the 
record reflected a number of psychiatric diagnoses.  At that 
time, the veteran had submitted additional evidence without 
waiving initial consideration by the RO.  Consequently, the 
Board remanded the appeal for RO consideration of the 
additional evidence.  The matter came before the Board a 
second time in August 2002 and the Board reopened the 
veteran's claim for service connection for a psychiatric 
disorder and sought to develop additional evidence internally 
under 38 C.F.R. § 19.9(a)(2) (2002), which was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Following a change 
in VA policy, the Board ceased its internal development of 
evidence and remanded the claim to the RO in October 2003, 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds a remand is necessary in this case to ensure 
that the veteran has received adequate notice in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  When 
the Board reviewed the veteran's appeal in August 2002, it 
reopened his claim based on additional evidence, namely, a 
number of current medical records that reflected a current 
diagnosis of post-traumatic stress disorder (PTSD).  Based on 
this new evidence, in October 2003, the Board further revised 
the issue on appeal, to include service connection for PTSD.  
The RO sent the veteran VCAA notices in March 2002 and August 
2005; neither of these addressed the evidence that is needed 
to establish a claim for service connection for PTSD.  
Specifically, the letters did not inform the veteran of the 
need to identify a "stressor".  The Board is unable to 
locate any correspondence from VA to the veteran, which 
defines a stressor, solicits stressor information, or 
provides the veteran with an "Information in Support of 
Service Connection for PTSD" sheet or similar information 
request.  Furthermore, the May 1995 rating decision, the 
September 1996 Statement of the Case (SOC), and all 
supplemental SOC's (SSOCs) that followed, fail to provide the 
veteran with the contents of 38 C.F.R. § 3.304(f), which 
lists the requirements for service connection for PTSD.  
Based on this record, the Board concludes that the veteran 
has not received adequate notice of the evidence needed to 
establish his claim.
Because the veteran has not had the opportunity to benefit 
from and react to the notices that the Secretary was and is 
obligated to provide, any conclusion that the appellant has 
not been prejudiced would be pure speculation.  See Huston v. 
Principi, 17 Vet. App. 195, 203 (2003).  

Further review of the record indicates that records of 
treatment from the 106th General Hospital, (Walson Army 
Hospital, Fort Dix, New Jersey) in 1968 have been associated 
with the file.  However, the National Personnel Records 
Center (NPRC) has not produced any treatment records from the 
Mental Health Clinic, Fort Hood, Texas, from 1970.  A 
response from NPRC states that these records were previously 
charged out to the Army Review Board in October 2002 and had 
not been returned to "Code 13" as of June 2003.  Another 
response from NPRC indicates a search was made with negative 
results; no submission or overall completion date appears on 
the request for information.  The Board concludes that one 
more attempt should be made to obtain these records.  If a 
negative response is received from all agencies contacted, 
the veteran should be informed of VA's efforts to obtain 
these records and how it intends to proceed with the claim.  
38 C.F.R. § 3.159(e).

The veteran was afforded a PTSD examination in November 2005, 
which did not result in a diagnosis of PTSD.  Notably, the 
examination report states that the veteran did not describe 
any specific stressor and in the assessment of PTSD, the 
examiner concluded that the veteran did not meet all the DSM-
IV stressors criteria for PTSD.  Private treatment records 
continue to show a diagnosis of PTSD.  In the absence of 
notice and development regarding stressor information in this 
case, the Board has some question as to whether the veteran 
had the requisite knowledge to participate fully in his VA 
examination.  The Board finds that additional medical 
evidence is needed to assure a thorough and meaningful 
examination.  38 C.F.R. §4.2 (2005); see also Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) (inadequate examination 
frustrated judicial review).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five elements of a service 
connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The AMC should provide the 
appellant written notification specific 
to his claim for service connection for a 
psychiatric disorder, including PTSD.  
This should include an explanation of 
stressors and a request for specific PTSD 
stressor information.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.  Current treatment 
information/records should be obtained 
from the veteran and appropriate steps 
undertaken to obtain copies of all 
records.

2.  The AMC should contact the National 
Personnel Records Center or any other 
appropriate agency and 


request treatment records from the Mental 
Health Clinic, Fort Hood, Texas, from 
1970.  If reasonable efforts do not result 
in the production of the records, the 
veteran must be notified in accordance 
with 38 C.F.R. § 3.159(e).

3.  The AMC should review the file and 
prepare a summary of all evidence 
pertaining to the veteran's stressor 
incidents.  The RO should make a specific 
finding as to whether the veteran 
participated in combat and whether any 
identified stressor is related to combat.  
If none of the identified stressors are 
corroborated by combat service, the RO 
should then forward the summary to the 
United States Army Joint Services Records 
Research Center and/or any other agency 
the AMC deems appropriate, and request 
such documents as unit histories in order 
to ascertain whether the stressor 
incident(s) occurred.

4.  When the above evidentiary development 
has been accomplished, any additional 
records have been associated with the file 
and if a stressor has been verified 
schedule the veteran for a PTSD 
examination to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are satisfied 
(current regulations require a diagnosis 
of PTSD in conformance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV)).  All indicated studies must be 
conducted.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder.  The examiner should 


integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide an 
opinion as to whether the veteran has PTSD 
related to his military service, and 
whether a diagnosis of PTSD is supportable 
solely by the stressor(s) that have been 
supported in the record.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide the rationale 
for the opinions provided.

5.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

6.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for a psychiatric disorder, to 
include PTSD.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

